Case 1:19-cv-00119-JDL Document9 Filed 04/25/19 Page 1lof2 PagelD #: 92

 
 
 

Registered Mail #: RE 349 154 725 US 1of2
Greg-Allen: King: Principal i “3 ~ ie "
c/o 4289 Union Street ES ° (fh < <
Levant, Maine [04456] 4 a & = z
UNITED STATES DISTRICT COURT , “
for the _ a - ie
District of Maine -. |) sC00Y ~ Zig lesm:
U.S. Bank Trust N.A. as Trustee for LSF9 }
Master Participation Trust )
Plaintiff, )
) REF: Civil Action # 1:19-cv-0019-JDL
VS. )
) BOND
GREG ALLEN KING ) Registered claim # RE 349 154 725 US
Defendant. )
)

Silver Surety Bond

Tendered to the court and Judge as holder in due course for their fiduciary duty and liability.
There appearing no bond of record by the plaintiff to initiate the matter regarding Civil Action # 1:19-cv-0019-JD
and any other known associated account(s) relating to GREG ALLEN KING.

1, :Greg-Allen: King: conditionally accept complaint and plead guilty to the facts, but not to a charge or claim, and
undertake settlement for full Accord and Satisfaction per UCC 3-311, as follows:

In consideration of the fact that no lawful money of account exists in circulation, and Article 1 Section 10 of the

U.S. constitution specifying the only lawful money available for settlement of debt, and in consideration of the fact
that I have suffered dishonor regarding the matter of Civil Action # 1:19-cv-0019-J and associated account(s). I
hereby underwrite this BOND and contract with both my private exemption #005768140, and with my
possession offer of twenty-two (22) united States of America silver dollars in coin acting as surety collateral in
lawful money, and as witnessed by the attached affidavit, for settlement regarding any and all obligations of
performance/loss/costs sustained by the U.S. Bank Trust N.A. as Trustee for LSF9 Master Participation Trust and the
respectful Trustees thereof, regarding said matter. This instrument is subject to enforcement per § 3-311:

UCC 3-311 - ACCORD AND SATISFACTION BY USE OF INSTRUMENT.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to
the claimant as full satisfaction of the claim

And...UCC 3-311 2(d) A claim is discharged if the person against whom the claim is asserted proves that within a
reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having
direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full
satisfaction of the claim.

Enforcement remedies are available per:

§ 3-307. NOTICE OF BREACH OF FIDUCIARY DUTY.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a
fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the
duty stated in paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge
of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its
proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:
_ Case 1: 19- -GV- o0119- JBL ‘Document 9. Fle 04/25/19. Peo Helge paddle #: of

Registered Mail #: RE 349 154 725 Us. ov se i Sif To

? 2 of
! ae SS ist “acd Chole eh A. oh ff, “4 uf , ot

e

(iy Notice of breach of fi iduciary duty by the fiduciary i is notice of the claim of the represented person.... (other ° A (A bu ¢
clauses also apply) °°” 7

I have further paid the freight of this vess sel/document via stamp entitling me and this document to right of passage
as postmaster per Universal Postal Union réquirements,

Unless the court. or U, S. Bank Tr ust N. ‘A. as Trustee for LSF9 Master Participation Trust can provide a Trustee that
can swear under oath with full commercial liability as fi iduciary, what other constitutionally required lawful money
can be.required.provide ACCORD AND SATISFACTION BY USE OF INSTRUMENT TENDERED, this matter is
settled, and, all claims are satisfied upon t tender, If anyone claims a Superior Claim to mine in the matter, let them
bring forth their bond. and bring their B1 0 or 410 claim forms, sworn to under penalty of perjury, as a damaged party
with fi asian knowledge. bas

The court may now dismiss on their own accord as their initial charging instrument is now settled, satisfied and
closed with full satisfaction and accord without disagreement to.do so, unless they have remaining claims to make
against GREG ALLEN KING.

If, further necessary, I require the court demand ef U.S. Bank Trust N. A. as Trustee for LSF9 Master Participation
Trust to. certify my. right. of subrogation t using, their.own bond if necessary, which were underwritten using my name
or style derivatives thereof. This subrogation is for the purpose of settling all accounts related to this matter using
existing collateral. 1 stand in honor having brought forth my superior bond and claims, thus inferior bonds or lack
thereof should cause the release of all unverified remaining claims against defendant upon receipt.

As executor of the decedent named estate vessel: GREG ALLEN KING also known to be styled in the following
styles GREG A. KING, GREG KING, Greg Allen King, Greg A. King, and Greg King, and as postmaster of this
document vessel, | hereby instruct the appointed fiduciary trustee to be either the Clerk Christa Kerry, and/or
assigned Judge, as necessary, who is tasked to then discharge the account for Civil Action # 1:19-cv-0019-JDL and
discharge and dismiss any and all defendants with prejudice.

TIMELY NOTICE AND DEFAULT

Let this Bond and Contract stand for as full Accord and Satisfaction for securing subsequent, related, or superseding

case accounts using this same Bond. If no superior claims are made or superior bonds are presented, or outright

refusal per the Uniform Commercial Code, You will have 10 calendar days from the date of receipt of this

communication to respond, whereby you will have to rebut each and every one of the accompanying governing
“proof of claims” and/or provide facts and conclusions of law supporting your position,

After those 10 days, this presentment, contract stands as agreed and binding by default, thus all related matters are
considered settled, discharged, and dismissed. Enforcement right may be enforced in accordance with § 3-307.
NOTICE OF BREACH OF FIDUCIARY DUTY regarding a registered security within the US Postal service.
Additionally, this contract subjects all parties to Binding Arbitration per the Federal Arbitration Act if necessary,
prior to proceeding on the original related matter under Civil Action # 1:19-cv-0019-JDL, and thus this contract acts
as an estoppel in that matter until such time binding arbitration determination is confi rmed.

Void where prohibited by law.

Penobscot county, Maine, this 22nd day of April 2019.

PURPLE HEART#

  
